DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s after final amendment and reply filed February 3, 2022 has been received and entered into the case.  Claim 23 is canceled; claims 1 – 12, 14 – 17, 21 – 22 are pending and have been considered on the merits.  

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s amendment canceling claim 23.

Allowable Subject Matter
Claims 1 – 12, 14 – 17, 21 – 22 are allowed.
The prior art teaches methods for propagating microorganisms with lignocellulosic hydrolysate having variable amounts of furfural and also wherein the microbes consume xylose.  Recombinant microorganisms are specifically engineered to both consume and ferment xylose while showing tolerance to inhibitors in the medium (see for example, Demeke et al, 2013).  However, the prior art does not teach methods for propagating microorganism wherein the microorganisms are first cultured with the claimed, reduced amounts of furfural to promote xylose consumption, followed by the claimed elevated amount furfural to condition the microorganism as argued.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699